Clifford F. Brown, J.,
concurring. I concur in the judgment, and the excellent analysis made of our recent cases in support thereof, namely, Abate, Curran, Bartlett, Shearer and Tomanski, and the dissent in Orris. While, I concur in the syllabus, I believe that to be consistent with this court’s cases as cited infra, the syllabus should read as follows:
“Any contractual restriction or exclusionary clause on the uninsured motorist coverage mandated by R. C. 3937.18, except as authorized in division (E), is contrary to the legislative purpose of the statute to require mandatory offering of such coverage, and therefore is invalid. {Orris v. Claudio, 63 Ohio St. 2d 140, overruled.)”
The protection required by R. C. 3937.18 is personal in nature, applying to “persons injured” who are legally entitled to recover damages from owners or operators of uninsured motor vehicles, and cannot be diluted or diminished by limitation and exclusionary clauses, no matter how conspicuous or what negotiations occur between the insurer and insured when the coverage is purchased.5
In Abate v. Pioneer Mutl. Cas. Co. (1970), 22 Ohio St. 2d 161, at page 165, as excerpted in the majority opinion, this court held that uninsured motorist coverage “is designed to protect persons injured in automobile accidents from losses which, because of the tort-feasor’s lack of liability coverage, would otherwise go uncompensated. R. C. 3937.18 makes mandatory the offering of uninsured motorist coverage by insurance companies licensed in the state of Ohio.”
In Curran v. State Automobile Mutl. Ins. Co. (1971), 25 *601Ohio St. 2d 33, we held invalid as repugnant to R. C. 3937.18 (A) an “other insurance” clause which, if applied, would relieve the insurer from liability where the insured had other similar insurance available. In Curran, Justice J.J.P. Corrigan, writing for a unanimous court, articulately explained the purpose of R. C. 3937.18, at page 38, as follows:
“R. C. 3937.18 itself indicates that uninsured motorists coverage is ‘for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles * * * .’ (Emphasis added.)
“Given this express statutory purpose, we are of the opinion that the uninsured motorist statute should be construed liberally in order to effectuate the legislative purpose that coverage be provided to persons injured through the acts of uninsured motorists. To permit an insurer, who provides uninsured motorists coverage, to avoid liability by an ‘other insurance’ clause in cases where other insurance is available to his insured would thwart that legislative intent. We therefore join those jurisdictions which have declined to give effect to ‘other insurance’ clauses in such cases.”
In Bartlett v. Nationwide Mutl. Ins. Co. (1973), 33 Ohio St. 2d 50, we held an exclusionary clause invalid which would have reduced the amount payable to an insured to the extent of any sum received through workers’ compensation benefits paid to the insured. The reason for the invalidity of exclusionary clauses generally, not just the exclusionary clause in controversy in this case, was perspicaciously asserted by Justice Thomas Herbert in Bartlett, supra, at pages 52-53, as follows:
“The basic purpose of R. C. 3937.18 is clear. It ‘is designed to protect persons injured in automobile accidents from losses which, because of the tortfeasor’s lack of liability coverage, would otherwise go uncompensated.’ Abate v. Pioneer Mutl. Cos. Co. (1970), 22 Ohio St. 2d 161, 165, 258 N.E. 2d 429; Curran v. State Automobile Mutl. Ins. Co. (1971), 25 Ohio St. 2d 33, 266 N.E. 2d 566; see, also, Note 1, 20 Cleve. L. Rev. 10 (1971). In other words, the legislative purpose in creating compulsory uninsured motorist coverage was to place the injured policyholder in the same position, with regard to the recovery *602of damages, that he would have been in if the tortfeasor had possessed liability insurance.
a * * *
“As suggested by Abate and Curran, supra, R. C. 3937.18, ab initio, enunciated a public policy in this state. Private parties are without power to insert enforceable provisions in their contracts of insurance which would restrict coverage in a manner contrary to the intent of the statute.”6
In Grange Mutl. Cas. Co. v. Volkmann (1978), 54 Ohio St. 2d 58, in an opinion by Justice Celebrezze on behalf of a unanimous court, we held it impermissible for an insurer, which is providing uninsured motorists coverage to its insured’s three vehicles under individual policies of insurance, to avoid liability under all but one of those coverages by inserting in each contract the “other owned vehicle” exclusion. We further held that “[u]nder the foregoing circumstances such an exclusion is repugnant to the public policy expressed in R. C. 3937.18.” Volkmann, paragraph two of the syllabus.
Further support and rationale for the holding in Volkmann, supra, is contained in footnote three of the opinion at pages 60-61, which is clarified by the dissent of Chief Justice Celebrezze in Orris v. Claudio, supra, at page 145:
“In addition, in fn. 3, at pages 60-61, we stated:
“ Tn view of the specific fact situation presented in the cause at bar we need not at this time enter the ongoing controversy over the “free ride” effect. The weight of authority in this country holds that where a person is operating a motor vehicle which does not have uninsured motorist coverage, and sustains bodily injury as the result of the negligent operation of another uninsured vehicle, the insured person may recover under the uninsured motorists coverage (s) of another vehicle (or vehicles) owned by a member (or members) of that person’s household, even in the face of an exclusion purporting to deny coverage in such a circumstance.’
“The risk protected against by uninsured motorists coverage is not based on the vehicle driven or the negligence of the insured. The coverage protects against the loss due to bodily *603injuries or death caused by another who is at fault. It should ordinarily attach to an insured, not to a vehicle. We implicitly recognized this in Volkmann, supra, when we held that R. C. 3937.18 prevented clauses which did not allow an individual to stack policy limits on uninsured motorists coverage even though the policies insured different vehicles.”
To be consistent with our holdings and rationale in Abate, Curran, Bartlett, Shearer and Volkmann, we must hold that the exclusionary clause in the present case as applied to plaintiff is against public policy and invalid by reason of its repugnancy to R. C. 3937.18. It is invalid per se, no matter how conspicuously it is worded, no matter how well it is understood and no matter what negotiations precede its insertion into the insurance contract.
I concur in the judgment overruling Orris. It is bad law and never should have existed. It is contrary either to the holdings or the reasoning of Abate, Curran, Bartlett, Shearer and Volkmann. Stare decisis is a standard flexible enough to eliminate a bad judicial precedent at any time in order to attain justice. See my concurring opinion, in Shroades v. Rental Homes (1981), 68 Ohio St. 2d 20, 27.
Consistency with the foregoing quintet of recent cases— and for the same reason we overrule Orris, supra — requires the overruling at the earliest possible date of our recent holding in Colvin v. Globe American Cas. Co. (1982), 69 Ohio St. 2d 293, where in a split decision this court validated a contractual 12-month time limitation period for commencing an action to recover uninsured motorists benefits.
W. Brown and Sweeney, JJ., concur in the foregoing concurring opinion.

 By the same token since the exclusionary clauses for uninsured motorist coverage are invalid per se it is irrelevant whether a customer is aware of a contractual limitation or exclusionary clause, and whether he understands the insurance policy terms and agrees to them. For the same reason it is irrelevant whether the exclusionary or limitation language is clear or whether the language is easily understood by a lay person. The exclusionary clause is invalid even where the customer is aware of, understands, and knowingly accepts the exclusion.


 This holding was discussed and approved by this court as recently as 1980, as was Curran, supra, in Orris, supra, at page 141. The foregoing excerpt was also approved in Shearer v. Motorists Mutl. Ins. Co. (1978), 53 Ohio St. 2d 1, at pages 6-7.